09-2134-ag
         Zheng v. Holder
                                                                                           BIA
                                                                                   A070 894 663

                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT
                                      SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
     FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC
     DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A
     COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 26 th day of March, two thousand ten.
 5
 6       PRESENT:
 7                ROBERT D. SACK,
 8                REENA RAGGI,
 9                RICHARD C. WESLEY,
10                    Circuit Judges.
11       _______________________________________
12
13       DONG JIAN ZHENG,
14                Petitioner,
15
16                         v.                                     09-2134-ag
17                                                                NAC
18
19       ERIC H. HOLDER, Jr., U.S. ATTORNEY
20       GENERAL, BOARD OF IMMIGRATION APPEALS,
21                Respondents.
22       _______________________________________
23
24       FOR PETITIONER:                 Thomas D. Barra, Forest Hills, New
25                                       York.
26
27       FOR RESPONDENTS:                Tony West, Assistant Attorney
28                                       General, Blair T. O’Connor,
29                                       Assistant Director, Juria L. Jones,
30                                       Trial Attorney, Office of
31                                       Immigration Litigation, Civil
32                                       Division, United States Department
33                                       of Justice, Washington, D.C.
1        UPON DUE CONSIDERATION of this petition for review of a

2    decision of the Board of Immigration Appeals (“BIA”), it is

3    hereby ORDERED, ADJUDGED, AND DECREED, that the petition for

4    review is DENIED.

5        Petitioner Dong Jian Zheng, a native and citizen of the

6    People’s Republic of China, seeks review of an April 22,

7    2009, order of the BIA denying his motion to reopen his

8    removal proceedings.     In re Dong Jian Zheng, No. A070 894

9    663 (B.I.A. Apr. 22, 2009).     We assume the parties’

10   familiarity with the underlying facts and procedural history

11   of the case.

12       We review the BIA’s denial of a motion to reopen for

13   abuse of discretion.     See Ali v. Gonzales, 448 F.3d 515, 517

14   (2d Cir. 2006).     An alien who has been ordered removed may

15   file one motion to reopen, but must do so within 90 days of

16   the final administrative decision.     8 U.S.C. § 1229a(c)(7).

17   Here, the BIA properly denied Zheng’s motion to reopen as

18   untimely and number-barred because he filed it almost seven

19   years after his July 2002 final order of removal and it was

20   the second such motion he had filed.     See id.; 8 C.F.R.

21   § 1003.2(c)(2).

22       The 90-day filing deadline and numerical limitation may

23   be excused if the alien can establish “changed country


                                     2
1    conditions arising in the country of nationality . . . .”

2    8 U.S.C. § 1229a(c)(7)(C)(ii); 8 C.F.R. § 1003.2(c)(3)(ii).

3    The BIA reasonably concluded, however, that Zheng had shown

4    only that his personal circumstances had changed.    See Wei

5    Guang Wang v. BIA, 437 F.3d 270, 274 (2d Cir. 2006) (noting

6    that “apparent gaming of the system in an effort to avoid

7    [removal] is not tolerated by the existing regulatory

8    scheme”); see also Yuen Jin v. Mukasey, 538 F.3d 143, 151-56

9    (2d Cir. 2008).   Because Zheng was required to show changed

10   country conditions in order to succeed on his untimely and

11   number-barred motion, we need not reach his argument that he

12   is prima facie eligible for relief.   See 8 U.S.C.

13   § 1229a(c)(7)(C)(ii).

14       For the foregoing reasons, the petition for review is

15   DENIED.   Having completed our review, we DISMISS the

16   petitioner's pending motion for a stay of removal as moot.
17
18
19                               FOR THE COURT:
20                               Catherine O’Hagan Wolfe, Clerk
21
22
23




                                   3